 

AMENDMENT TO EMPLOYMENT AGREEMENT

 

This Amendment to Employment Agreement is made and effective as of January 15,
2020, by and between Anthony R. Smith, (hereinafter “Executive”), and EVIO Inc.,
a Colorado corporation (hereinafter “Employer”).

 

WHEREAS, Executive is currently employed as the Chief Science Officer of
Employer and pursuant to that certain Employment Agreement, dated as of December
27, 2017 (“Employment Agreement”); and

 

WHEREAS, Executive and Employer have agreed to further amend the Employment
Agreement as provided below.

 

NOW THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained in the Employment Agreement and this Amendment, Executive
and Employer hereby agree that Section 1(a) and Section 3 of the Employment
Agreement is hereby amended to read as follows:

 

1(a) During the Employment Term (as defined in Section 2 below), Executive shall
serve as the Chief Science Officer and President of the Company. In this
capacity Executive shall have the responsibility set forth in the job
description and such other responsibilities, duties and authorities as may be
established from time to time by the CEO in his or her reasonable discretion.
Executive shall report to the CEO.

 

3 Base Salary. The Company agrees to pay Executive a base salary (the “Base
Salary”) at an annual rate of one hundred eighty thousand dollars ($180,000),
payable in accordance with the regular payroll practices. Executive has also
agreed to defer compensation until the company is able to support payment of
such salaries. Furthermore, any deferred compensation will be converted
quarterly to common stock calculated on the market close for the 5th calendar
day following each quarter ending. If the 5th day is non trading day, the
closest preceding day will be used.

 

As hereby modified, the Employment Agreement shall continue in full force and
effect.

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment to
Employment Agreement as of the day and year first written above.

 

EVIO Inc.   Executive       By: /s/ William H. Waldrop   /s/ Anthony R. Smith  
William H Waldrop, Chairman   Anthony R. Smith

 

 

 

 